DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 June 2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-6, 8, 15-17, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2147670 (FR ‘670).
With regards to claim 27, FR ‘670 discloses an annular non-metal gasket (as seen in Figs. 1-2, detailed in the English language abstract, etc.) for use between facing flanges of two flow conduit sections (examiner notes this is an intended us limitation that FR ‘670 is capable of as seen at each 6 as seen in Fig. 2), each flow conduit section defining a through bore (examiner notes this is an intended us limitation that FR ‘670 is capable of as seen in each 6 as seen in Fig. 2), the gasket comprising: an annular gasket substrate (3) made of polytetrafluoroethylene (PTFE)(as disclosed in the English language abstract, paragraphs 9-10 of the examiner provided English machine translation, etc.), the annular gasket substrate having a first face opposite a second face (i.e. the opposing axial faces with ribs 4 as seen in Figs. 1 and 2), the first face having a plurality of concentric first serrations (4, as seen in Figs. 1 and 2) wherein the plurality of concentric first serrations includes a plurality of first grooves (the space between adjacent 4s) and a plurality of first peaks (the tops/points of each 4), the second face having a plurality of concentric second serrations (4, as seen in Figs. 1 and 2) wherein the plurality of concentric second serrations includes a plurality of second grooves (the space between adjacent 4s) and a plurality of second peaks (the tops/points of each 4), wherein the plurality of first peaks are aligned with the plurality of second peaks (as seen in Figs. 1 and 2); and an outer guide portion (2, shown as radially out in Fig. 2, and which is considered guide portion as it may be used in positioning the gasket in a desired position as seen in Fig. 2) positioned exteriorly to a primary sealing element of the annular gasket substrate (as seen in Figs. 1-2. Examiner notes that the outer guide portion is radially exterior to a primary sealing element (e.g. the main portion of the gasket including the serrations, which is considered a primary sealing element as it is the portion 

With regards to claim 2, FR ‘670 discloses that each of the plurality of first grooves defines a sidewall angle that is between about 60 degrees to about 120 degrees (as seen in Figs. 1 and 2 they are about within the claimed range).

With regards to claim 3, FR ‘670 discloses that all of the sidewall angles are substantially the same (as seen in Fig. 1).

With regards to claim 4, FR ‘670 discloses that all of the sidewall angles are about 90 degrees (as seen in Figs. 1 and 2 they are about 90 degrees as they are substantially close thereto).

With regards to claim 5, FR ‘670 discloses that the annular gasket substrate includes a sealing core (i.e. the main body of 3 not including 2s , 4s, or 5s), the sealing core having a thickness that spans from the plurality of first grooves to the plurality of second grooves (as seen in figs. 1 and 2).

With regards to claim 6, FR ‘670 discloses that the plurality of first peaks and the plurality of second peaks are compressible to a substantially flat configuration when a load is 

With regards to claim 8, FR ‘670 discloses that the outer guide portion is made of PTFE (as seen in Figs, 1 and 2 when it is outer 2 as they are continuous and thus the same material which as detailed above is PTFE).

With regards to claim 28, FR ‘670 discloses an annular non-metal gasket (as seen in Figs. 1-2, detailed in the English language abstract, etc.) for use between facing flanges of two flow conduit sections (examiner notes this is an intended us limitation that FR ‘670 is capable of as seen at each 6 as seen in Fig. 2), each flow conduit section defining a through bore (examiner notes this is an intended us limitation that FR ‘670 is capable of as seen in each 6 as seen in Fig. 2), the gasket comprising: a substantially monolithic (as seen in Figs. 1 and 2 it is mostly a monolithic member and thus is considered substantially monolithic) annular gasket substrate (3) having a first face opposite a second face (i.e. the opposing axial faces with ribs 4 as seen in Figs. 1 and 2), the first face having a plurality of concentric first serrations (4, as seen in Figs. 1 and 2) wherein the plurality of concentric first serrations includes a plurality of first grooves (the space between adjacent 4s) and a plurality of first peaks (the tops/points of each 4), the plurality of first peaks being compressible when a force is applied to the first face (as seen in Fig. 2 and as they are made of PTFE a known compressible material they are capable of the claimed function/use), the second face having a plurality of concentric second serrations (4, as seen in Figs. 1 and 2) wherein the plurality of concentric second serrations includes a plurality of second grooves (the space between adjacent 4s) and a plurality of second peaks (the tops/points of each 

With regards to claim 15, FR ‘670 discloses that the plurality of first peaks and the plurality of second peaks are compressible compressed to a substantially flat configuration when the joined flow conduit sections are pressed together (i.e. as they are a known compressible material there is some amount of compression that can achieve such).

With regards to claim 16, FR ‘670 discloses that the annular gasket substrate includes a sealing core (i.e. the main body of 3 not including 2s , 4s, or 5s), the sealing core having a thickness that spans from the plurality of first grooves to the plurality of second grooves (as seen in Figs. 1 and 2. Additionally examiner notes applicant has not claimed the manner in which 

With regard to claim 17, FR ‘670 discloses that the thickness of the sealing core is between about 20% to about 30% of a depth of the gasket substrate measured between the plurality of first peaks and the plurality of second peaks (examiner notes applicant has not claimed the manner in which such depth is measured, thus examiner has selected a depth between a part of the first peak and a part of the second peak that results in such a range (e.g. measured diagonally in Fig. 1).

With regards to claim 15, Richards discloses that the plurality of first peaks and the plurality of second peaks are compressible to a substantially flat configuration when the joined flow conduit sections are pressed together (i.e. as they are a known compressible material there is some amount of compression that can achieve such).

With regards to claim 16, Richards discloses that the annular gasket substrate includes a sealing core (e.g. a middle portion of 14), the sealing core having a thickness that spans from the plurality of first grooves to the plurality of second grooves (as seen in Fig. 4. Additionally examiner notes applicant has not claimed the manner in which such depth is measured and any of the thicknesses between a part of one first groove and a part of one second groove applies).

With regard to claim 17, Richards discloses that the thickness of the sealing core is between about 20% to about 30% of a depth of the gasket substrate measured between the 

With regards to claim 20, Richards discloses that the outer guide portion includes at least one hole (46) sized to receive a bolt therethrough (see paragraph 0018, etc.).

With regards to claim 23, Richards discloses that the outer guide portion is annular (as seen in Fig. 1).

Claims 15-17 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Battle (US 3,831,183).
With regards to claim 28, Battle discloses an annular non-metal gasket (6, as seen in Figs. 1-5, detailed in the column 2 lines 6-20, etc. a non-metal such as rubber or other resilient material) for use between facing flanges of two flow conduit sections (examiner notes this is an intended us limitation that Battle is capable of as seen at each 2 as seen in Fig. 1, etc.), each flow conduit section defining a through bore (examiner notes this is an intended us limitation that Battle is capable of as seen in each 2 as seen in Fig. 1, etc.), the gasket comprising: a monolithic (as seen in Figs. 2, 4, and 5 it is a monolithic member) annular gasket substrate (i.e. the body portion at least between 10 and 12) having a first face opposite a second face (i.e. the opposing axial faces 8 and 9 each with projections 10, 11, and 12 as seen in Figs. 2, etc.), the first face having a plurality of concentric first serrations (serrations 10, 11, and 12 on the first face, as seen 

With regards to claim 15, Battle discloses that the plurality of first peaks and the plurality of second peaks are compressible to a substantially flat configuration when the joined flow conduit sections are pressed together (i.e. as they are a known compressible material there is some amount of compression that can achieve such and thus they have the claimed compressibility).

With regards to claim 16, Battle discloses that the annular gasket substrate includes a sealing core (e.g. the portion radially between 8 and 9 and axially between each 10 and 12), the sealing core having a thickness that spans from the plurality of first grooves to the plurality of second grooves (as seen in Fig. 2, etc.. Additionally examiner notes applicant has not claimed the manner in which such depth is measured and any of the thicknesses between a part of one first groove and a part of one second groove applies).

With regard to claim 17, Battle discloses that the thickness of the sealing core is between about 20% to about 30% of a depth of the gasket substrate measured between the plurality of first peaks and the plurality of second peaks (examiner notes applicant has not claimed the manner in which such depth is measured, thus examiner has selected a depth between a part of the first peak and a part of the second peak that results in such a range (e.g. measured diagonally in Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over FR 2147670 (FR ‘670) alone.
With regard to claim 18, FR ‘670 is silent as to the exact dimensions of the gasket and this fails to explicitly disclose that that the thickness of the sealing core is between about 0.03 inches to about 0.10 inches. However it would have been considered an obvious matter of design choice to one having ordinary skill in the art, at the time the invention was made, to have made the thickness of the sealing core between about 0.03 inches to about 0.10 inches as such a modification would involve a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Battle (US 3,831,183) alone.
claim 18, Battle is silent as to the exact dimensions of the gasket and this fails to explicitly disclose that that the thickness of the sealing core is between about 0.03 inches to about 0.10 inches. However it would have been considered an obvious matter of design choice to one having ordinary skill in the art, at the time the invention was made, to have made the thickness of the sealing core between about 0.03 inches to about 0.10 inches as such a modification would involve a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Battle (US 3,831,183) in view of Richards (2005/0280214).
With regards to claim 20, Battle fails to disclose that the outer guide portion includes at least one hole sized to receive a bolt therethrough.
Richards discloses a similar annular non-metal gasket (as seen in Figs. 1, 3, 4, disclosed in the abstract, detailed in the prior grounds of rejection, etc.) comprising: a substantially monolithic (as seen in Figs. 4, etc. it is mostly a monolithic member and thus is considered substantially monolithic) annular gasket substrate (14); and an outer guide portion (i.e. the rest of the gasket radially outside of the serrations, shown as radially outer in Fig. 1, and which is considered guide portion as it may be used in positioning the gasket in a desired position, especially with bolt holes 46 therein), wherein the outer guide portion includes at least one hole (46) sized to receive a bolt therethrough (see paragraph 0018, etc.).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the outer guide portion of the gasket of Battle such 

With regards to claim 23, the combination (Richards) discloses that the outer guide portion is annular (as seen in Fig. 1).

Response to Arguments
Applicant's arguments filed 17 June 2021 have been fully considered but they are not persuasive. 
Applicant’s first argument is that the outer guide portion in FR’670 allegedly is separate from a primary sealing element (i.e. the argued “critical sealing region”) of the annular gasket substrate. This argument is not persuasive as the above new/amended grounds of rejection disclose such (see above). Specifically Examiner is interpreting the middle portion of the gasket including the first and second serrations to be the primary sealing element of the annular gasket substrate and the element at 2 to be the outer guide portion, which as seen in the Figs. and described above can be considered a different portion. Such an interpretation is reasonable as applicant has not claimed any further specifics of such an element, of the outer guide portion, or of the annular gasket substrate. In so much that it appears Applicant is arguing a more specific interpretation, Examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Similarly Applicant argues that the purported outer portion of the FR '670 gasket is part of the gasket's primary sealing element. This 
Applicant’s arguments regarding the Richards reference are moot in light of the new grounds of rejection above.
Other argument were presented regarding dependent claims by virtue of depending on an argued claim. Such arguments are not persuasive as all claims currently stand rejected.
In the interest of advancing prosecution Examiner recommends claiming additional limitations such as the more specifically argued features, or other additional limitations. More specifically Examiner recommends claiming in each independent claim that: the gasket is a monolithic gasket made of PTFE, that the outer guide portion is axially thinner than the overall thickness of the substrate portion (i.e. the axial distance between an aligned first and second peak) such that the substrate portion will make contact with the flanges first, and that the sealing core is axially thinner than the outer guide portion, and including the limitations of claim 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.